Exhibit 10.1

 

LOGO [g62324img009.jpg]

 

JPMorgan Chase Bank, National Association

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

 

September 13, 2005

 

To: Encore Capital Group, Inc. 8875 Aero Drive, Suite 200 San Diego, CA 92123
Attention: Paul Grinberg Telephone No.:    (858) 309-6957 Facsimile
No.:      (858) 309-6977

 

Re: Call Option Transaction

 

Reference:

 

The purpose of this letter agreement is to confirm the terms and conditions of
the Transaction entered into between JPMorgan Chase Bank, National Association,
London Branch, and Encore Capital Group, Inc., a Delaware corporation
(“Counterparty”), on the Trade Date specified below (the “Transaction”). This
letter agreement constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below. This Confirmation shall replace any previous letter
and serve as the final documentation for this Transaction.

 

The definitions and provisions contained in the 1996 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Confirmation. In
the event of any inconsistency between the Equity Definitions and this
Confirmation, this Confirmation shall govern. Certain defined terms used herein
have the meanings assigned to them in the Offering Memorandum dated September
13, 2005 (the “Offering Memorandum”) relating to the USD 90,000,000 principal
amount of Senior Convertible Notes due September 19, 2010 (the “Convertible
Notes” and each USD 1,000 principal amount of Convertible Notes, a “Convertible
Note”) issued by the Counterparty pursuant to an Indenture to be dated on or
about September 19, 2005 (the “Indenture”) between Counterparty and JPMorgan
Trust Company, N.A., as trustee. In the event of any inconsistency between the
terms defined in the Offering Memorandum and this Confirmation, the Confirmation
shall govern.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1. This Confirmation evidences a complete and binding agreement between JPMorgan
and the Counterparty as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall supplement, form a part of, and be
subject to an agreement in the form of the 2002 ISDA Master Agreement (the
“Agreement”) as if JPMorgan and the Counterparty had executed an agreement in
such form (but without any Schedule except for the election of (i) the laws of
the State of New York as the governing law and (ii) United States dollars as the
Termination Currency) on the Trade Date. In the event of any inconsistency
between provisions of that Agreement and this Confirmation, this Confirmation
will prevail for the purpose of the Transaction to which this Confirmation
relates. The parties hereby agree that no Transaction other than the Transaction
to which this Confirmation relates shall be governed by the Agreement.



--------------------------------------------------------------------------------

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms:

    

Trade Date:

   September 14, 2005

Option Style:

   “Modified American”, as set forth under “Exercise and Valuation” below

Option Type:

   Call

Buyer:

   Counterparty

Seller:

   JPMorgan

Shares:

   The common stock of Counterparty, par value USD 0.01 per Share (Exchange
symbol “ECPG”)

Number of Options:

   45,000. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty. In no event will the Number of Options be
less than zero.

Option Entitlement:

   As of any date, a number equal to the Conversion Rate as of such date (as
defined in the Indenture, but without regard to any adjustments to the
Conversion Rate pursuant to Section 15.01(d) or to Section 15.04(h) of the
Indenture), for each Convertible Note.

Strike Price:

   USD 22.3375

Premium:

   USD 12,320,777

Premium Payment Date:

   September 19, 2005

Exchange:

   NASDAQ National Market

Related Exchange(s):

   The principal exchange(s) for options contracts or futures contracts, if any,
with respect to the Shares Exercise and Valuation:     

Exercise Period:

   Notwithstanding the Equity Definitions, the Exercise Period shall be, in
respect of the Exercise Options (as defined below), each period commencing on
the date a Notice of Conversion is submitted to Counterparty by a holder of
Convertible Notes to and including the Exchange Business Day following such
date; provided, however, that if Net Share Settlement is the Settlement Method,
then notwithstanding the Equity Definitions, the Exercise Period shall be, in
respect of the Exercise Options, each period commencing on the date a Notice of
Conversion is submitted to the Counterparty by a holder of Convertible Notes to
and including the Exchange Business Day immediately preceding the first day of
the Cash Settlement Averaging Period; provided further that if Net Share
Settlement is the Settlement Method, then in respect of Exercise Options
relating to the Convertible Notes tendered for conversion on or following the
twenty-third scheduled Exchange Business Day preceding the maturity date of the
Convertible Notes, the final day of the Exercise Period shall be the maturity
date for the Convertible Notes. For the avoidance of doubt, only a number of
options equal to the Exercise Options shall be exercisable hereunder, and only
during the Exercise Period for such Exercise Options.

 

2



--------------------------------------------------------------------------------

Exercise Options:

     In respect of any Exercise Period, a number of Options, as specified in
Counterparty’s notice of exercise, no greater than the lesser of (i) the
remaining Number of Options as of the relevant Exercise Date and (ii) the number
of Convertible Notes surrendered to Counterparty for conversion. Notwithstanding
the foregoing, for any Exercise Period beginning on and following the
twenty-third scheduled Exchange Business Day prior to the maturity date of the
Convertible Notes, the Exercise Options, in respect of Convertible Notes
surrendered for conversion, shall be equal to the lesser of (i) the number of
Convertible Notes surrendered to the Counterparty for conversion in respect of
such Exercise Period divided by two (2) and (ii) the result of the following
formula:        LOGO [g62324img011.jpg]                        where,       
           CNC   

=       The number of Convertible Notes surrendered to Counterparty for
conversion in respect of such Exercise Period;

             NO   

=       The Number of Options remaining (without giving effect to any exercise
of Options for such Exercise Period); and

             CNO   

=       The number of Convertible Notes outstanding (without giving effect to
any conversion of Convertible Notes for such Exercise Period).

Expiration Time:

     The Valuation Time

Expiration Date:

     With respect to any Exercise Options, the earlier of the maturity date of
the Convertible Notes and the final day of the Exercise Period in respect of
such Exercise Options.

Multiple Exercise:

     Applicable, as described under Exercise Options above.

Automatic Exercise:

     Applicable; and means that, in respect of an Exercise Period, a number of
Options not previously exercised hereunder equal to the Exercise Options shall
be deemed to be exercised on the Expiration Date for the Exercise Period
relating to such Exercise Options; provided that such Options shall be deemed
exercised only to the extent that Counterparty has provided a Notice of Exercise
to JPMorgan.

Notice of Exercise:

     Notwithstanding anything to the contrary in the Equity Definitions, in
order to exercise any Options, the Counterparty shall, on or prior to the last
day of the Exercise Period, provide JPMorgan with a notice containing (i) the
number of such Options and (ii) the Settlement Date; provided that if Net Share
Settlement is the Settlement Method, the Counterparty must provide in such
notice, in addition to the number of Options being exercised and the Settlement
Date, the first day of the Cash Settlement Averaging Period; provided further
that if Net Share Settlement is the Settlement Method, then with respect to any
Exercise Options relating to Convertible Notes tendered for

 

3



--------------------------------------------------------------------------------

     conversion on or following the twenty-third Exchange Business Day preceding
the maturity date of the Convertible Notes, such notice may be given on or prior
to the Expiration Date for such Exercise Options and need only specify the
number of such Exercise Options.

Valuation Time:

   At the close of trading of the regular trading session on the Exchange

Market Disruption Event:

   Section 4.3(a)(ii) is hereby amended by replacing the phrase “during the
one-half hour period that ends at the relevant Valuation Time” with the phrase
“prior to 1.00 p.m. on such Exchange Business Day of an aggregate one half hour
period”. Settlement Terms:     

Settlement Method:

   Physical Settlement; provided that if the Counterparty notifies the Trustee
and the holders of Convertible Notes of its obtaining the shareholder consent
with respect to the Convertible Notes in accordance with Section 15.02 of the
Indenture and at the same time delivers notification of such shareholders’
consent to JPMorgan, then Net Share Settlement will apply.

Physical Settlement:

   If applicable then, notwithstanding Section 6.1 of the Equity Definitions,
the Counterparty shall pay to JPMorgan, on the earlier of the Settlement Date
and the maturity date for the Convertible Notes, the amount equal to the product
of (i) the Strike Price, (ii) the Number of Options being exercised or deemed
exercised on such date and (iii) the Option Entitlement, and JPMorgan shall, on
the relevant Settlement Date, deliver Shares to the Counterparty; provided
further that if and to the extent Counterparty is required to deliver cash in
lieu of fractional Shares (or any fractional Shares) with respect to the
settlement of Convertible Notes, the Calculation Agent shall adjust the
settlement terms hereunder to account for delivery by JPMorgan to Counterparty
of such cash or fractional Shares in the amount of such required delivery
obligation.

Settlement Date:

   For any Exercise Options relating to the conversion of Convertible Notes, the
settlement date for Shares to be delivered under such Convertible Notes under
the terms of the Indenture.

Net Share Settlement:

   If applicable, JPMorgan will deliver to the Counterparty, on the Settlement
Date, a number of Shares equal to the Net Shares in respect of an Option
exercise.

Net Shares:

   In respect of any Option exercised or deemed exercised, for each Option, a
number of Shares equal to (i) the Option Entitlement multiplied by (ii) the sum
of the quotients, for each Valid Day during the Cash Settlement Averaging Period
for such Option, of (A) the Relevant Price on such Valid Day less the Strike
Price, divided by (B) the Relevant Price on such Valid Day, divided by (iii) 20;
provided that if, with respect to clause (A) of this provision, on any Valid Day
in the Cash Settlement Averaging Period for any Exercise Options relating to a
Notice of Exercise delivered to JPMorgan prior to the twenty-third scheduled
Exchange Business Day prior to the maturity date for the Convertible Notes, the
Relevant Price on such Valid Day is less than the Strike Price, the Net Shares
for such Valid Day shall be deemed to be zero. In no event will the Net Shares
be less than zero.

 

4



--------------------------------------------------------------------------------

     JPMorgan will deliver cash in lieu of any fractional Shares valued at the
Relevant Price on the last Valid Day of the relevant Cash Settlement Averaging
Period.

Valid Day:

   An Exchange Business Day on which the Exchange is open for trading during its
regular trading session and there is no Market Disruption Event with respect to
the Shares.

Relevant Price:

   In respect of any Option exercised or deemed exercised, the per Share
volume-weighted average price for each of the 20 consecutive Valid Days during
the Cash Settlement Averaging Period as displayed under the heading “Bloomberg
VWAP” on Bloomberg page ECPG <equity> AQR (or any successor thereto) in respect
of the period from 9:30 a.m. to 4:00 p.m. (New York City time) on such Valid Day
(or if such volume-weighted average price is unavailable, the market value of
one Share on such Valid Day, as determined by the Calculation Agent using a
volume-weighted method).

Cash Settlement Averaging Period:

   For any Exercise Options relating to the conversion of Convertible Notes, (x)
if the Counterparty has, prior to the twenty-third scheduled Exchange Business
Day preceding the maturity date of the Convertible Notes, delivered a Notice of
Exercise to JPMorgan with respect to such Exercise Options, or the Counterparty
has on such twenty-third scheduled Exchange Business Day preceding the maturity
date of the Convertible Notes delivered a Notice of Exercise relating to the
Notice of Conversion submitted on the immediately preceding Exchange Business
Day with respect to such Exercise Options, the twenty (20) consecutive Valid
Days commencing on and including the second Exchange Business Day following the
delivery by the Counterparty of the Notice of Exercise or Notice of Conversion,
as applicable, or (y) if the Counterparty has not delivered a Notice of Exercise
with respect to such Exercise Options prior to the twenty-third scheduled
Exchange Business Day preceding the maturity date of the Convertible Notes, the
twenty (20) consecutive Valid Days commencing on the first Exchange Business Day
following the maturity date for the Convertible Notes.

Other Applicable Provisions:

   If Net Share Settlement is the Settlement Method, the provisions of Sections
6.6, 6.7, 6.8, 6.9 and 6.10 of the Equity Definitions will be applicable, except
that all references in such provisions to “Physically-Settled” shall be read as
references to “Net Share Settled”. “Net Share Settled” in relation to any Option
means that Net Share Settlement is applicable to that Option.

Failure to Deliver:

   Applicable 3. Additional Terms applicable to the Transaction:

Adjustments applicable to the Transaction:

Potential Adjustment Events:

   Notwithstanding Section 9.1(e) of the Equity Definitions, a “Potential
Adjustment Event” means any occurrence of any event or condition, as set forth
in Section 15.04 of the Indenture that would result in an adjustment to the
Conversion Rate of the Convertible

 

5



--------------------------------------------------------------------------------

    Notes; provided that in no event shall there be any adjustment hereunder as
a result of an adjustment to the Conversion Rate pursuant to Section 15.01(d) or
to Section 15.04(h) of the Indenture.

Method of Adjustment:

  Calculation Agent Adjustment, and means that, notwithstanding Section 9.1(c)
of the Equity Definitions, upon any adjustment to the Conversion Rate of the
Convertible Notes pursuant to the Indenture (other than Section 15.01(d) or
Section 15.04(h) of the Indenture), the Calculation Agent will make a
corresponding adjustment to any one or more of the Strike Price, Number of
Options, the Option Entitlement and any other variable relevant to the exercise,
settlement or payment for the Transaction.
Extraordinary Events applicable to the Transaction:    

Merger Events:

  Notwithstanding Section 9.2(a) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in Section 15.06 of the
Indenture.

Consequence of Merger Events:

  Notwithstanding Section 9.3 of the Equity Definitions, upon the occurrence of
a Merger Event, the Calculation Agent shall make a corresponding adjustment in
respect of any adjustment under the Indenture to any one or more of the nature
of the Shares, Strike Price, Number of Options, the Option Entitlement and any
other variable relevant to the exercise, settlement or payment for the
Transaction; provided, however that such adjustment shall be made without regard
to any adjustment to the Conversion Rate for the issuance of additional shares
as set forth in Section 15.01(d) of the Indenture.

Additional Termination Events:

  If an event of default with respect to Counterparty shall occur under the
terms of the Convertible Notes as set forth in Section 7.01 of the Indenture,
then such event shall constitute an Additional Termination Event applicable to
this Transaction and, with respect to such event (i) Counterparty shall be
deemed to be the sole Affected Party and the Transaction shall be the sole
affected transaction and (ii) JPMorgan shall be the party entitled to designate
an Early Termination Date pursuant to Section 6(b) of the Agreement. 4.
Calculation Agent:   JPMorgan

 

5. Account Details:

 

  (a) Account for payments to Counterparty:

 

    JPMorgan Chase Bank

    ABA# 122100024

    Acct: Encore Capital Group, Inc. Operating

    Acct No.: 656436870

 

Account for delivery of Shares to Counterparty:

 

    To come under separate cover

 

  (b) Account for payments to JPMorgan:

 

    JPMorgan Chase Bank, N.A., New York

    ABA: 021 000 021

    Favour: JPMorgan Chase Bank, N.A. – London

    A/C: 0010962009 CHASUS33

 

Account for delivery of Shares to JPMorgan:

 

    DTC 060

 

6



--------------------------------------------------------------------------------

6. Offices:

 

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

 

The Office of JPMorgan for the Transaction is: New York

 

    JPMorgan Chase Bank, National Association

    London Branch

    P.O. Box 161

    60 Victoria Embankment

    London EC4Y 0JP

    England

 

7. Notices: For purposes of this Confirmation:

 

  (a) Address for notices or communications to Counterparty:

 

    Encore Capital Group, Inc.

    8875 Aero Drive, Suite 200

    San Diego, CA 92123

    Attention: George Brooker

    Telephone No.: (858) 309-6957

    Facsimile No.: (858) 309-6977

 

  (b) Address for notices or communications to JPMorgan:

 

    JPMorgan Chase Bank, N.A.

    277 Park Avenue, 11th Floor

    New York, NY 10172

    Attention: Nathan Lulek

    EDG Corporate Marketing

    Telephone No.: (212) 622-2262

    Facsimile No.: (212) 622-8091

 

8. Representations and Warranties of Counterparty

 

The representations and warranties of the Counterparty set forth in Section 3 of
the Agreement and in Section 4 of the Purchase Agreement (the “Purchase
Agreement”) dated as of September 13, 2005 among the Counterparty and J.P.
Morgan Securities Inc. (“JPMSI”) and Morgan Stanley & Co. Incorporated, as
representatives of the Initial Purchasers parties thereto, are true and correct
and are hereby deemed to be repeated to JPMorgan as if set forth herein. The
Counterparty hereby further represents and warrants to JPMorgan that:

 

  (a) The Counterparty has all necessary corporate power and authority to
execute, deliver and perform its obligations in respect of this Transaction;
such execution, delivery and performance have been duly authorized by all
necessary corporate action on the Counterparty’s part; and this Confirmation has
been duly and validly executed and delivered by the Counterparty and constitutes
its valid and binding obligation, enforceable against the Counterparty in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity) and except that rights to indemnification and
contribution thereunder may be limited by federal or state securities laws or
public policy relating thereto.

 

7



--------------------------------------------------------------------------------

  (b) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of the Counterparty hereunder will conflict with
or result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of the Counterparty, or any applicable law or regulation,
or any order, writ, injunction or decree of any court or governmental authority
or agency, or any agreement or instrument to which the Counterparty or any of
its subsidiaries is a party or by which the Counterparty or any of its
subsidiaries is bound or to which the Counterparty or any of its subsidiaries is
subject, or constitute a default under, or result in the creation of any lien
under, any such agreement or instrument, or breach or constitute a default under
any agreements and contracts of the Counterparty or its significant subsidiaries
filed as exhibits to the Counterparty’s Annual Report on Form 10-K for the year
ended December 31, 2004, incorporated by reference in the Offering Memorandum.

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by the Counterparty of this Confirmation,
except such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the “Securities Act”) or state securities
laws.

 

  (d) It is an “eligible contract participant” (as such term is defined in
Section 1(a)(12) of the Commodity Exchange Act, as amended (the “CEA”) because
one or more of the following is true:

 

The Counterparty is a corporation, partnership, proprietorship, organization,
trust or other entity and:

 

  (A) the Counterparty has total assets in excess of USD 10,000,000;

 

  (B) the obligations of Counterparty hereunder are guaranteed, or otherwise
supported by a letter of credit or keepwell, support or other agreement, by an
entity of the type described in Section 1a(12)(A)(i) through (iv),
1a(12)(A)(v)(I), 1a(12)(A)(vii) or 1a(12)(C) of the CEA; or

 

  (C) the Counterparty has a net worth in excess of USD 1,000,000 and has
entered into this Agreement in connection with the conduct of Counterparty’s
business or to manage the risk associated with an asset or liability owned or
incurred or reasonably likely to be owned or incurred by Counterparty in the
conduct of Counterparty’s business.

 

  (e) Each of it and its affiliates is not, on the date hereof, in possession of
any material non-public information with respect to Counterparty.

 

  (f) Counterparty hereby represents and warrants to JPMorgan that it is an
“accredited investor” (as such term is defined in Section 2(15)(ii) of the
Securities Act).

 

  (g) Counterparty hereby represents and warrants to JPMorgan that
Counterparty’s financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness.

 

  (h) Counterparty hereby represents and warrants to JPMorgan that
Counterparty’s investments in respect of the Transaction, which it understands
are not readily marketable, are not disproportionate to its net worth, and it is
able to bear any loss in connection with the Transaction, including the loss of
its entire investment in the Transaction.

 

  (i) Counterparty hereby agrees and acknowledges that the Transaction has not
been registered with the Securities and Exchange Commission or any state
securities commission and that the Options are being written by JPMorgan to
Counterparty in reliance upon exemptions from any such registration
requirements. Counterparty acknowledges that all Options acquired from JPMorgan
will be acquired for investment purposes only and not for the purpose of any
resale or other transfer except in compliance with the requirements of the
Securities Act. Counterparty will not sell or otherwise transfer any Options
acquired from JPMorgan or any interest therein except in compliance with the
requirements of the Securities Act and any subsequent offer or sale of the
Options will be solely for Counterparty’s account and not as part of a
distribution that would be in violation of the Securities Act.

 

8



--------------------------------------------------------------------------------

  (j) Counterparty hereby represents and warrants to JPMorgan that it
understands no obligations of JPMorgan to it hereunder will be entitled to the
benefit of deposit insurance and that such obligations will not be guaranteed by
any affiliate of JPMorgan or any governmental agency.

 

  (k) Counterparty hereby represents and warrants to JPMorgan that it is capable
of assessing the merits of and understanding (on its own behalf or through
independent professional advice), and understands and accepts, the terms,
conditions and risks of the Transaction.

 

9. Other Provisions:

 

  (a) Opinions. The Counterparty shall deliver to JPMorgan an opinion of
counsel, dated as of the Premium Payment Date, with respect to the matters set
forth in Sections 8(a) through (d) of this Confirmation.

 

  (b) Amendment. If the Initial Purchasers party to the Purchase Agreement
exercises their right to purchase additional Convertible Notes as set forth
therein, then, at the discretion of the Counterparty, JPMorgan and the
Counterparty will either enter into a new confirmation or amend this
Confirmation to provide for such increase in Convertible Notes (but on pricing
terms acceptable to JPMorgan and the Counterparty) (such additional confirmation
or amendment to this Confirmation to provide for the payment by the Counterparty
to JPMorgan of the additional premium related thereto).

 

  (c) No Reliance, etc. Each party represents that (i) it is entering into the
Transaction evidenced hereby as principal (and not as agent or in any other
capacity); (ii) neither the other party nor any of its agents are acting as a
fiduciary for it; (iii) it is not relying upon any representations except those
expressly set forth in the Agreement or this Confirmation; (iv) it has not
relied on the other party for any legal, regulatory, tax, business, investment,
financial, and accounting advice, and it has made its own investment, hedging,
and trading decisions based upon its own judgment and not upon any view
expressed by the other party or any of its agents; and (v) it is entering into
this Transaction with a full understanding of the terms, conditions and risks
thereof and it is capable of and willing to assume those risks.

 

  (d) Share De-listing Event. If at any time during the period from and
including the Trade Date, to and including the Expiration Date, the Shares cease
to be listed or quoted on the Exchange (a “Share De-listing”) for any reason
(other than a Merger Event as a result of which the shares of common stock
underlying the Options are listed or quoted on The New York Stock Exchange, The
American Stock Exchange or the NASDAQ National Market (or their respective
successors) (the “Successor Exchange”)) and are not immediately re-listed or
quoted as of the date of such de-listing on the Successor Exchange, then
Cancellation and Payment (as defined in Section 9.6 of the Equity Definitions
treating the “Announcement Date” as the date of first public announcement that
the Share De-Listing will occur and the “Merger Date” as the date of the Share
De-Listing) shall apply, and the date of the de-listing shall be deemed the date
of termination for purposes of calculating any payment due from one party to the
other in connection with the cancellation of this Transaction. If the Shares are
immediately re-listed on a Successor Exchange upon their de-listing from the
Exchange, this Transaction shall continue in full force and effect, provided
that the Successor Exchange shall be deemed to be the Exchange for all purposes
hereunder. In addition, the Calculation Agent shall make any adjustments it
deems necessary to the terms of the Transaction in accordance with Calculation
Agent Adjustment method as defined under Section 9.1(c) of the Equity
Definitions.

 

  (e) Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give JPMorgan a written notice of
such repurchase (a “Repurchase Notice”) on such day if following such
repurchase, the number of outstanding Shares on such day, subject to any
adjustments provided herein, is (i) less than 21.3 million or (ii) more than 1
million less than the number of Shares included in the immediately preceding
Repurchase Notice. Counterparty agrees to indemnify and hold harmless JPMorgan
and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and

 

 

9



--------------------------------------------------------------------------------

controlling persons (each, an “Indemnified Person”) from and against any and all
losses (including losses relating to JPMorgan’s hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to this Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, which an
Indemnified Person may become subject to, as a result of Counterparty’s failure
to provide JPMorgan with a Repurchase Notice on the day and in the manner
specified in this Section 9(e), and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any reasonable legal or other
expenses incurred in connection with investigating, preparing for, providing
testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person, such Indemnified Person shall promptly notify the
Counterparty in writing, and the Counterparty, upon request of the Indemnified
Person, shall retain counsel reasonably satisfactory to the Indemnified Person
to represent the Indemnified Person and any others the Counterparty may
designate in such proceeding and shall pay the fees and expenses of such counsel
related to such proceeding. Counterparty shall not be liable for any settlement
of any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, Counterparty agrees
to indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Counterparty shall not, without the prior
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Person, unless such settlement includes an unconditional release of
such Indemnified Person from all liability on claims that are the subject matter
of such proceeding on terms reasonably satisfactory to such Indemnified Person.
If the indemnification provided for in this paragraph (e) is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty under such paragraph, in lieu
of indemnifying such Indemnified Person thereunder, shall contribute to the
amount paid or payable by such Indemnified Person as a result of such losses,
claims, damages or liabilities. The remedies provided for in this paragraph (e)
are not exclusive and shall not limit any rights or remedies which may otherwise
be available to any Indemnified Party at law or in equity. The indemnity and
contribution agreements contained in this paragraph (e) shall remain operative
and in full force and effect regardless of the termination of this Transaction.

 

  (f) Regulation M. The Counterparty was not on the Trade Date and is not on the
date hereof engaged in a distribution, as such term is used in Regulation M
under the Securities Exchange Act of 1934, as amended (“Exchange Act”), of any
securities of Counterparty, other than a distribution meeting the requirements
of the exception set forth in sections 101(b)(10) and 102(b)(7) of Regulation M.
The Counterparty shall not, until the fifth Exchange Business Day immediately
following the Trade Date, engage in any such distribution.

 

  (g) No Manipulation. The Counterparty is not entering into this Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares).

 

  (h) Number of Repurchased Shares. Counterparty represents that it could have
purchased Shares, in an amount equal to the product of the Number of Options and
the Option Entitlement, on the Exchange or otherwise, in compliance with
applicable law, its organizational documents and any orders, decrees,
contractual agreements binding upon Counterparty, on the Trade Date.

 

  (i) Board Authorization. Each of this Transaction and the issuance of the
Convertible Notes was approved by its board of directors and publicly announced,
solely for the purposes stated in such board resolution and public disclosure
and, prior to any exercise of Options hereunder, Counterparty’s board of
directors will have duly authorized any repurchase of Shares pursuant to this
Transaction. Counterparty further represents that there is no internal policy,
whether written or oral, of Counterparty that would prohibit Counterparty from
entering into any aspect of this Transaction, including, but not limited to, the
purchases of Shares to be made pursuant hereto.

 

10



--------------------------------------------------------------------------------

  (j) Transfer or Assignment. Neither party may transfer any of its rights or
obligations under this Transaction without the prior written consent of the
non-transferring party; provided that if, as determined at JPMorgan’s sole
discretion, its “beneficial ownership” (within the meaning of Section 16 of the
Exchange Act and rules promulgated thereunder) exceeds 8% of Counterparty’s
outstanding Shares, JPMorgan may transfer or assign a number of Options
sufficient to reduce such “beneficial ownership” to 7.5% to any third party with
a rating for its long term, unsecured and unsubordinated indebtedness of A+ or
better by Standard and Poor’s Rating Group, Inc. or its successor (“S&P”), or A1
or better by Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P or
Moody’s ceases to rate such debt, at least an equivalent rating or better by a
substitute agency rating mutually agreed by Counterparty and JPMorgan. If, in
the discretion of JPMorgan, JPMorgan is unable to effect such transfer or
assignment after its commercially reasonable efforts on pricing terms reasonably
acceptable to JPMorgan and within a time period reasonably acceptable to
JPMorgan, JPMorgan may designate any Exchange Business Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of this
Transaction, such that its “beneficial ownership” following such partial
termination will be equal to or less than 8%. In the event that JPMorgan so
designates an Early Termination Date with respect to a portion of this
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (i) an Early Termination Date had been designated in respect of a Transaction
having terms identical to this Transaction and a Number of Options equal to the
Terminated Portion, (ii) the Counterparty shall be the sole Affected Party with
respect to such partial termination and (iii) such Transaction shall be the only
Terminated Transaction. Notwithstanding any other provision in this Confirmation
to the contrary requiring or allowing JPMorgan to purchase, sell, receive or
deliver any shares or other securities to or from Counterparty, JPMorgan may
designate any of its affiliates to purchase, sell, receive or deliver such
shares or other securities and otherwise to perform JPMorgan’s obligations in
respect of this Transaction and any such designee may assume such obligations.
JPMorgan shall be discharged of its obligations to Counterparty to the extent of
any such performance.

 

  (k) Staggered Settlement. JPMorgan may, by notice to Counterparty on or prior
to any Settlement Date (a “Nominal Settlement Date”), elect to deliver the
Shares on two or more dates (each, a “Staggered Settlement Date”) as follows:

 

  (a) in such notice, JPMorgan will specify to Counterparty the related
Staggered Settlement Dates (the first of which will be such Nominal Settlement
Date and the last of which will be no later than the twentieth (20th) Exchange
Business Day following such Nominal Settlement Date) and the number of Shares
that it will deliver on each Staggered Settlement Date on a payment versus
delivery basis;

 

  (b) the aggregate number of Shares that JPMorgan will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that JPMorgan would otherwise be required to deliver on such Nominal Settlement
Date; and

 

  (c) if the Net Share Settlement terms set forth above were to apply on the
Nominal Settlement Date, then the Net Share Settlement terms will apply on each
Staggered Settlement Date, except that the Net Shares will be allocated among
such Staggered Settlement Dates as specified by JPMorgan in the notice referred
to in clause (a) above.

 

  (l) Damages. Neither party shall be liable under Section 6.10 of the Equity
Definitions for special, indirect or consequential damages, even if informed of
the possibility thereof.

 

  (m) Early Unwind. In the event the sale of Convertible Notes is not
consummated with the initial purchasers for any reason by the close of business
in New York on September 19, 2005 (or such later date as agreed upon by the
parties) (September 19, 2005 or such later date as agreed upon being the “Early
Unwind Date”), this Transaction shall automatically terminate (the “Early
Unwind”), on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of JPMorgan and Counterparty under the
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date; provided that
Counterparty shall reimburse JPMorgan for any costs

 

11



--------------------------------------------------------------------------------

or expenses (including market losses) relating to the unwinding of its hedging
activities in connection with the Transaction (including any loss or cost
incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position). The amount of any such
reimbursement shall be determined by JPMorgan in its sole good faith discretion.
JPMorgan shall notify Counterparty of such amount and Counterparty shall pay
such amount in immediately available funds on the Early Unwind Date. JPMorgan
and Counterparty represent and acknowledge to the other that, subject to the
proviso included in this Section, upon an Early Unwind, all obligations with
respect to the Transaction shall be deemed fully and finally discharged.

 

  (n) Role of Agent. Each party agrees and acknowledges that JPMSI, an affiliate
of JPMorgan, has acted solely as agent and not as principal with respect to this
Transaction and (ii) JPMSI has no obligation or liability, by way of guaranty,
endorsement or otherwise, in any manner in respect of this Transaction
(including, if applicable, in respect of the settlement thereof). Each party
agrees it will look solely to the other party (or any guarantor in respect
thereof) for performance of such other party’s obligations under this
Transaction.

 

  (o) Additional Provisions.

 

(i) Section 9.6(a)(ii) of the Equity Definitions is hereby amended by (1)
deleting from the third line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the period at the end of subsection
(ii) thereof and inserting the following words therefor “ or (C) at JPMorgan’s
option, the occurrence of any of the events specified in Section 5(a)(vii) (1)
through (9) of the ISDA Master Agreement with respect to that Issuer.”

 

(ii) Notwithstanding Section 9.7 of the Equity Definitions, everything in the
first paragraph of Section 9.7(b) of the Equity Definitions after the words
“Calculation Agent” in the third line through the remainder of such Section 9.7
shall be deleted and replaced with the following:

 

“based on an amount representing the Calculation Agent’s determination of the
fair value to Buyer of an option with terms that would preserve for Buyer the
economic equivalent of any payment or delivery (assuming satisfaction of each
applicable condition precedent) by the parties in respect of the relevant
Transaction that would have been required after that date but for the occurrence
of the Merger Event or the De-Listing Event, as the case may be.”

 

(iii) Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of any event resulting in an adjustment to the Conversion Rate as set
forth in Section 15.01(d) of the Indenture in respect of any Convertible Notes
surrendered for conversion, the delivery of a Notice of Conversion to the
Counterparty relating to such Convertible Notes shall constitute an Additional
Termination Event hereunder with respect to the number of Exercise Options
relating to such number of Convertible Notes included in such Notice of
Conversion. Upon receipt of such Notice of Conversion, the Counterparty shall
promptly forward such notice to JPMorgan and upon receipt of the Counterparty’s
notice, JPMorgan shall, in its sole discretion, designate any Exchange Business
Day as an Early Termination Date with respect to all or a portion of this
Transaction corresponding to such number of Exercise Options. As a result of the
occurrence of a Termination Event described in this clause (iii), any payment
hereunder shall be calculated pursuant to Section 6 of the Agreement; provided
that (i) for the purposes of such calculation, the Counterparty shall be the
sole Affected Party with respect to such termination, (ii) in case of a partial
termination, an Early Termination Date shall be designated in respect of a
Transaction having terms identical to this Transaction and a Number of Options
equal to the terminated portion and such Transaction shall be the only
Terminated Transaction, and (iii) if any amount hereunder is payable by JPMorgan
to the Counterparty, such payment shall be satisfied solely by delivery by
JPMorgan to the Counterparty of a number of Shares equal to such amount
calculated pursuant to Section 6 as above divided by a price per Share
determined by the Calculation Agent; provided further that in no event shall
such number of Shares deliverable on such early termination by JPMorgan to the
Counterparty be greater than the number of Shares underlying the Convertible
Notes to which the Notice of Conversion described in the first sentence of this
clause (iii) relates plus the number of additional Shares resulting from any
adjustment set forth in Section 15.01(d) of the Indenture deliverable with
respect of such Convertible Notes minus the number of Shares equal in value to
the USD 1,000 principal amount of Convertible Notes to which such Notice of
Conversion relates, as determined by the Calculation Agent in its sole
discretion.

 

12



--------------------------------------------------------------------------------

  (p) Setoff. In addition to and without limiting any rights of set-off that a
party hereto may have as a matter of law, pursuant to contract or otherwise,
upon the occurrence of an Early Termination Date, JPMorgan shall have the right
to set off any obligation that it may have to Counterparty under this
Confirmation, including without limitation any obligation to make any payment of
cash or delivery of Shares to Counterparty, against any obligation the
Counterparty may have to JPMorgan under any other agreement between JPMorgan and
Counterparty relating to Shares (each such contract or agreement, a “Separate
Agreement”), including without limitation any obligation to make a payment of
cash or a delivery of Shares or any other property or securities. For this
purpose, JPMorgan shall be entitled to convert any obligation (or the relevant
portion of such obligation) denominated in one currency into another currency at
the rate of exchange at which it would be able to purchase the relevant amount
of such currency, and to convert any obligation to deliver any non-cash property
into an obligation to deliver cash in an amount calculated by reference to the
market value of such property as of the Early Termination Date, as determined by
the Calculation Agent in its sole discretion; provided that in the case of a
set-off of any obligation to release or deliver assets against any right to
receive fungible assets, such obligation and right shall be set off in kind and;
provided further that in determining the value of any obligation to deliver
Shares, the value at any time of such obligation shall be determined by
reference to the market value of the Shares at such time, as determined in good
faith by the Calculation Agent. If an obligation is unascertained at the time of
any such set-off, the Calculation Agent may in good faith estimate the amount or
value of such obligation, in which case set-off will be effected in respect of
that estimate, and the relevant party shall account to the other party at the
time such obligation or right is ascertained.

 

  (q) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of this Transaction, an amount is payable by
JPMorgan to Counterparty (i) pursuant to Section 9.7 of the Equity Definitions
or (ii) pursuant to Section 6(d)(ii) of the Agreement (a “Payment Obligation”),
the Counterparty may request JPMorgan to satisfy any such Payment Obligation by
the Share Termination Alternative (as defined below) (except that the
Counterparty shall not make such an election in the event of a Merger Event, in
each case, in which the consideration to be paid to holders of Shares consists
solely of cash, or an Event of Default in which Counterparty is the Defaulting
Party or a Termination Event in which the Counterparty is the Affected Party,
other than an Event of Default of the type described in Section 5(a)(iii), (v),
(vi), (vii) or (viii) of the Agreement or a Termination Event of the type
described in Section 5(b)(i), (ii), (iii), (iv), (v) or (vi) of the Agreement in
each case that resulted from an event or events outside Counterparty’s control)
and shall give irrevocable telephonic notice to JPMorgan, confirmed in writing
within one Currency Business Day, no later than 12:00 p.m. New York local time
on the Merger Date, the date of the occurrence of the Early Termination Date, as
applicable; provided that if the Counterparty does not validly request JPMorgan
to satisfy its Payment Obligation by the Share Termination Alternative, JPMorgan
shall have the right, in its sole discretion, to satisfy its Payment Obligation
by the Share Termination Alternative, notwithstanding Counterparty’s election to
the contrary. In calculating any amounts under Section 6(e) of the Agreement,
notwithstanding anything to the contrary in the Agreement, (1) separate amounts
shall be calculated as set forth in Section 6(e) with respect to (i) this
Transaction and (ii) all other Transactions, and (2) such separate amounts shall
be payable pursuant to Section 6(d)(ii) of the Agreement.

 

     Share Termination Alternative:    Applicable and means that JPMorgan shall
deliver to Counterparty the Share Termination Delivery Property on the date when
the Payment Obligation would otherwise be due pursuant to Section 9.7 of the
Equity Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable
(the “Share Termination Payment Date”), in satisfaction of the Payment
Obligation in the manner reasonably requested by Counterparty free of payment.

 

13



--------------------------------------------------------------------------------

    Share Termination Delivery Property:    A number of Share Termination
Delivery Units, as calculated by the Calculation Agent, equal to the Payment
Obligation divided by the Share Termination Unit Price. The Calculation Agent
shall adjust the Share Termination Delivery Property by replacing any fractional
portion of a security therein with an amount of cash equal to the value of such
fractional security based on the values used to calculate the Share Termination
Unit Price.     Share Termination Unit Price:    The value to JPMorgan of
property contained in one Share Termination Delivery Unit on the date such Share
Termination Delivery Units are to be delivered as Share Termination Delivery
Property, as determined by the Calculation Agent in its discretion by
commercially reasonable means and notified by the Calculation Agent to JPMorgan
at the time of notification of the Payment Obligation.     Share Termination
Delivery Unit:    One Share or, if a Merger Event has occurred and a
corresponding adjustment to this Transaction has been made, a unit consisting of
the number or amount of each type of property received by a holder of one Share
(without consideration of any requirement to pay cash or other consideration in
lieu of fractional amounts of any securities) in such Merger Event, as
determined by the Calculation Agent.     Failure to Deliver:    Applicable    
Other applicable provisions:    If this Transaction is to be Share Termination
Settled, the provisions of Sections 6.6, 6.7, 6.8, 6.9 and 6.10 (as modified
above) of the Equity Definitions will be applicable, except that all references
in such provisions to “Physically-Settled” shall be read as references to “Share
Termination Settled” and all references to “Shares” shall be read as references
to “Share Termination Delivery Units”. “Share Termination Settled” in relation
to this Transaction means that Share Termination Settlement is applicable to
this Transaction.

 

  (r) Governing Law. New York law (without reference to choice of law doctrine).

 

  (s) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to this Transaction. Each party (i)
certifies that no representative, agent or attorney of either party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.

 

  (t) Right to Extend. JPMorgan may extend any Settlement Date or any other date
of delivery by JPMorgan, with respect to some or all of the Options hereunder,
if JPMorgan determines, in its discretion, that such extension is reasonably
necessary to enable JPMorgan to effect purchases of Shares in connection with
its hedging activity hereunder in a manner that would, if JPMorgan were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal and regulatory requirements.

 

14



--------------------------------------------------------------------------------

  (u) Registration. Counterparty hereby agrees that if, in the good faith
reasonable judgment of JPMorgan, the Shares acquired by JPMorgan for the purpose
of hedging its obligations pursuant to this Transaction would be in the hands of
JPMorgan subject to any applicable restrictions with respect to any registration
or qualification requirement or prospectus delivery requirement for such Shares
pursuant to any applicable federal or state securities law (including, without
limitation, any such requirement arising under Section 5 of the Securities Act
as a result of such Shares being “restricted securities”, as such term is
defined in Rule 144 under the Securities Act, or as a result of the sale of such
Shares being subject to paragraph (c) of Rule 145 under the Securities Act)
(such Shares, “Restricted Shares”), then delivery of such Restricted Shares
shall be effected pursuant to either clause (i) or (ii) below at the election of
Counterparty, unless waived by JPMorgan. If the Counterparty elects a Private
Placement Settlement or Registered Settlement for any Restricted Shares then the
procedures in clause (i) or clause (ii) below shall apply for such Restricted
Shares. The Calculation Agent shall make reasonable adjustments to settlement
terms and provisions under this Confirmation to reflect a Private Placements or
Registered Settlements for such Restricted Shares to be sold hereunder.

 

  (i) If the Counterparty elects to satisfy its obligations under this Section
9(u) pursuant to this clause (i) (a “Private Placement Settlement”), then
Counterparty shall use its reasonable best efforts to enable JPMorgan to sell
such Restricted Shares in accordance with the customary private placement
procedures with respect to such Restricted Shares reasonably acceptable to
JPMorgan; provided that the Counterparty may not elect a Private Placement
Settlement if, on the date of its election, it has taken, or caused to be taken,
any action that would make unavailable either the exemption pursuant to Section
4(2) of the Securities Act for the sale by the Counterparty to JPMorgan (or any
affiliate designated by JPMorgan) of the Restricted Shares or the exemption
pursuant to Section 4(1) or Section 4(3) of the Securities Act for resales of
the Restricted Shares by JPMorgan (or any such affiliate of JPMorgan). The
Private Placement Settlement of such Restricted Shares shall include customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to JPMorgan, due diligence rights (for JPMorgan or
any designated buyer of the Restricted Shares by JPMorgan), opinions and
certificates, and such other documentation as is customary for private placement
agreements, all reasonably acceptable to JPMorgan. In the case of a Private
Placement Settlement, JPMorgan shall determine the appropriate discounts
applicable to such Restricted Shares in a commercially reasonable manner and
appropriately adjust the amount of such Restricted Shares to be sold by JPMorgan
hereunder. Notwithstanding the Agreement or this Confirmation, the date of
delivery of such Restricted Shares shall be the Exchange Business Day following
notice by JPMorgan to the Counterparty, of such applicable discount and the
number of Restricted Shares to be sold pursuant to this clause (i).

 

  (ii) If the Counterparty elects to satisfy its obligations under this Section
9(u) pursuant to this clause (ii) (a “Registration Settlement”), then the
Counterparty shall promptly (but in any event no later than the beginning of the
Resale Period) file and use its reasonable best efforts to make effective under
the Securities Act a registration statement or supplement or amend an
outstanding registration statement in form and substance reasonably satisfactory
to JPMorgan, to cover the resale of such Restricted Shares in accordance with
customary resale registration procedures, including covenants, conditions,
representations, underwriting discounts (if applicable), commissions (if
applicable), indemnities, due diligence rights, opinions and certificates, and
such other documentation as is customary for equity resale underwriting
agreements, all reasonably acceptable to JPMorgan. If JPMorgan, in its sole
reasonable discretion, is not satisfied with such procedures and documentation
Private Placement Settlement shall apply. If JPMorgan is satisfied with such
procedures and documentation, it shall sell the Restricted Shares pursuant to
such registration statement during a period (the “Resale Period”) commencing on
the Exchange Business Day following the date the Counterparty elects to satisfy
its obligation under this Section 9(u) and ending on the earliest of (i) the
Exchange Business Day on which JPMorgan completes the sale of all Restricted
Shares, (ii) the date upon which all Restricted Shares have been sold or
transferred pursuant to Rule 144 (or similar provisions then in force) or Rule
145(d)(1) or (2) (or any similar provision then in force) under the Securities
Act and (iii) the date upon which all

 

15



--------------------------------------------------------------------------------

Restricted Shares may be sold or transferred by a non-affiliate pursuant to Rule
144(k) (or any similar provision then in force) or Rule 145(d)(3) (or any
similar provision then in force) under the Securities Act.

 

  (iii) Without limiting the generality of the foregoing, Counterparty agrees
that any Restricted Shares held by JPMorgan, (i) may be transferred by and among
JPMorgan and its affiliates and Counterparty shall effect such transfer without
any further action by JPMorgan and (ii) if applicable, after the minimum
“holding period” within the meaning of Rule 144(d) under the Securities Act has
elapsed after any Settlement Date for such Restricted Shares, Counterparty shall
promptly remove, or cause the transfer agent for such Restricted Shares to
remove, any legends referring to any such restrictions or requirements from such
Restricted Shares upon delivery by JPMorgan (or such affiliate of JPMorgan) to
Counterparty or such transfer agent of seller’s and broker’s representation
letters customarily delivered by JPMorgan in connection with resales of
restricted securities pursuant to Rule 144 under the Securities Act, without any
further requirement for the delivery of any certificate, consent, agreement,
opinion of counsel, notice or any other document, any transfer tax stamps or
payment of any other amount or any other action by JPMorgan (or such affiliate
of JPMorgan).

 

If the Private Placement Settlement or the Registration Settlement shall not be
effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Counterparty shall be the
Defaulting Party.

 

16



--------------------------------------------------------------------------------

LOGO [g62324img009.jpg]

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to EDG Confirmation
Group, J.P. Morgan Securities Inc., 277 Park Avenue, 11th Floor, New York, NY
10172-3401, or by fax on 212 622 8519.

 

          Very truly yours,

 

   

J.P. Morgan Securities Inc., as agent for

JPMorgan Chase Bank, National Association

    By:  

/s/ James F. Smith

--------------------------------------------------------------------------------

        Authorized Signatory     Name:   James F. Smith         VP/EDG

 

Accepted and confirmed

as of the Trade Date:

 

ENCORE CAPITAL GROUP, INC. By:  

/s/ Paul Grinberg

--------------------------------------------------------------------------------

    Authorized Signatory Name:   Paul Grinberg